Citation Nr: 1732450	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder, anxiety disorder, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In May 2016, the Board denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, adjustment disorder, anxiety disorder, and polysubstance abuse.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision and remanding the matter to Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

First, the Board finds that remand is warranted in order to comply with the June 2015 Board remand instructions for the requested VA examination and opinion. 

The report of an August 2014 VA psychiatric examination states that the Veteran was diagnosed with a depressive disorder due to another medical condition secondary to chronic pain in the hips, the knees, and the shoulders and headaches.  He was found not to "meet the diagnostic criteria for PTSD under DSM-5 criteria."  The examiner stated that "I cannot make an opinion regarding [whether it is at least as likely as not that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service and whether the Veteran's polysubstance abuse disability is at least as likely as not due to an acquired psychiatric disorder] without resorting to mere speculation."  

In reviewing a similar factual scenario wherein a VA examiner conveyed that he could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  There is no indication that the examiner was expressing "the limitations of knowledge in the medical community at large."  

The Veteran was diagnosed with a depressive disorder due to another medical condition.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for ischemic heart disease, bilateral hearing loss, and tinnitus.  

The Veteran received another VA examination in October 2015.  Significantly, although the examiner provided a diagnosis of "Persistent Depressive Disorder, with anxious distress" and opined that "[t]here is no evidence that his depression is in any way related to or incurred in military service, or is related to or aggravated by any of his SC disabilities," the examiner did not provide a rationale for this opinion, as requested by the Board.

The JMR therefore found that remand was warranted to obtain a new medical opinion that complies with the prior remand instructions and allows for a fully-informed decision regarding secondary service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See Stegall, 11 Vet. App. at 271; Stefl, 21 Vet. App. at 123. 

Furthermore, in response to the April 2017 notification letter regarding the United States Court of Appeals for Veterans Claims (Court) remand, the Veteran submitted additional evidence and argument in July 2017.  With that response, the Veteran indicated that he did not wish to waive AOJ jurisdiction and requested the Board to remand his claim.  In light of the submission of additional argument without a waiver, the Board must remand this case to the AOJ in order to consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of his acquired psychiatric disorder.  If possible, the examination should be conducted by a physician who has not previously examined the Veteran.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a)  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service to include the Veteran's experiences in the Republic of Vietnam. 

b)  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder is related to the Veteran's service connected disabilities, to include ischemic heart disease, bilateral hearing loss, and tinnitus.  

c)  Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder is increased in severity beyond its natural progression due to the Veteran's service connected disabilities, to include ischemic heart disease, bilateral hearing loss, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions shall be provided.

2.  The AOJ should review the claims file and the evidence received since the last supplemental statement of the case and readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder.  In so doing, undertake any additional development deemed necessary in view of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




